Citation Nr: 0109151	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for sleep apnea 
syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1966 to 
June 1983.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for hypertension and denied entitlement to service 
connection for sleep apnea syndrome.  

The veteran's January 2000 statement raised a claim for 
nonservice-connected pension.  This matter is referred to the 
RO.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension in May 1991 and notified the veteran of that 
decision by letter; he did not file a substantive appeal.  

2.  The RO denied reopening the claim of entitlement to 
service connection for hypertension in October 1996 and 
notified the veteran of that decision by letter; he did not 
appeal.  

3.  Evidence received since the October 1996 decision 
includes a current diagnosis of hypertension.  

4.  The medical evidence includes a nexus opinion relating a 
current diagnosis of sleep apnea syndrome to active service.  



CONCLUSIONS OF LAW

1.  The May 1991 and October 1996 decisions are final 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the October 1996 decision is 
new and material evidence; the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).  

3.  Sleep apnea syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension

The veteran contends that he incurred hypertension in service 
when he gained a great deal of weight.  

The RO first denied entitlement to service connection for 
hypertension in May 1991.  He filed a notice of disagreement 
and was given a statement of the case; however, the veteran 
did not perfect an appeal.  He did file an application to 
reopen the claim in June 1996.  The RO denied reopening the 
claim in October 1996; the veteran did not appeal.  He did 
file a new application to reopen the claim in December 1998.  
The RO denied reopening the claim in February 1999, and this 
time, the veteran perfected a timely appeal.  

When the claim was considered in 1991, the evidence reflected 
treatment for hypertension after service.  At the time of the 
October 1996 decision, the RO considered the evidence, which 
included service department records, service medical records, 
lay statements, post-service VA and private medical records, 
and an authorization to release information to the Social 
Security Administration.  Service department records show 
that the veteran served overseas 2 years and that he received 
the Vietnam Service Medal and Republic of Vietnam Campaign 
Medal.  Service medical records show that the veteran's blood 
pressure was 130/88 at the May 1966 induction examination, 
124/78 in June 1970, 120/90 in August 1976, 138/88 in 
February 1978, and 130/84 in March 1983 and at the June 1983 
separation examination.  Throughout service, the veteran 
denied a history of high blood pressure.  In applications for 
VA benefits, the veteran's lay statements asserted that he 
incurred hypertension in service.  A November 1990 
application for service connection states that he received 
treatment for hypertension at a VA facility since 1984.  
Post-service medical records show that a private examiner 
treated the veteran for hypertension since April 1988.  In 
December 1990, the veteran's blood pressure was fairly well 
controlled with medication, and he exhibited no sequelae from 
uncontrolled hypertension.  The VA diagnosis was hypertension 
in January 1991, January 1995, February 1995, August 1995, 
November 1995, January 1996, and May 1996.  In September 
1996, the veteran had hypertension that was well controlled 
with medications.  In June 1991, the veteran authorized the 
release of his VA medical information to the Social Security 
Administration.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection for hypertension 
in October 1996.  This decision became final because the RO 
notified the veteran of the decision by letter, and a notice 
of disagreement was not filed within the prescribed period.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In December 
1998, over 2 years later, the veteran filed a new application 
to reopen the claim.  The February 1999 decision again denied 
reopening the claim for service connection, and the veteran 
timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since October 1996 
includes lay statements and additional post-service VA 
medical records.  The new lay statements from the veteran and 
his representative are material because they allege that many 
doctors told the veteran that he incurred hypertension in 
service in 1983 when he gained a great deal of weight.  The 
veteran's January 2000 statement indicates that his two years 
of overseas service was in Korea and Vietnam, and he alleges 
that exposure to Agent Orange in Vietnam contributed to his 
weight problem.  The new VA medical records are material 
because they show that the veteran currently has 
hypertension.  The diagnosis was hypertension in February 
1997, June 1997, September 1997, and December 1997.  In June 
1997, an examiner at the VA pulmonary clinic noted that the 
veteran was excessively hypertensive and that he should 
continue taking medication.  In February 1999, a VA doctor 
opined that the veteran had hypertension, a lifelong 
condition that would require therapy, and sleep apnea that 
was probably present since 1983 when the veteran's weight 
went over 250 pounds.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  In this case, the VA has a duty to comply with new 
regulations and to assist the veteran in obtaining a VA 
examination.  Therefore, appellate consideration of the issue 
of entitlement to service connection for hypertension will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Entitlement to service connection for sleep apnea syndrome

This claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and post-
service medical records, including recent VA treatment 
records regarding sleep apnea syndrome, from the identified 
health care providers.  The veteran filed numerous lay 
statements with the RO, and in July 2000, he canceled his 
request for a regional office hearing.  The February 1999 
rating decision and the February 2000 statement of the case 
informed him of the evidence needed to substantiate his 
claim.  The duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the veteran 
was informed of the evidence needed to substantiate his claim 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that sleep apnea syndrome was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  The veteran must present medical evidence of current 
sleep apnea syndrome, of incurrence or aggravation of sleep 
apnea syndrome in service, and of a nexus between an in-
service sleep apnea syndrome and the current disability.  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Certainly, the medical evidence shows that the veteran 
currently has sleep apnea syndrome.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In February 1999, a VA examiner stated that the 
veteran had obstructive sleep apnea that would required 
lifelong therapy.  

The provisions of 38 C.F.R. § 3.303(d) are applicable in this 
case because the medical evidence shows no in-service 
diagnosis or treatment for sleep apnea syndrome.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

The evidence is in approximate balance for and against 
service connection.  In support of service connection, the 
medical evidence includes a nexus opinion relating current 
sleep apnea syndrome to active service.  The February 1999 VA 
examiner opined that obstructive sleep apnea was probably 
present in 1983 when the veteran's weight exceeded 250 
pounds.  Although the veteran technically weighed only 234 
pounds at the June 1983 separation examination, he was at 
least 30 pounds over the maximum allowable weight under Army 
Regulation 600-9.  The veteran also alleged continuity of 
symptomatology because he reported pain or pressure in his 
chest in service in June 1983 and ongoing problems with sleep 
apnea following obesity in and since service.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Against service connection, the veteran's weight never 
reached 250 pounds as the February 1999 VA examiner believed.  
The veteran weighed 189 pounds at induction, a maximum of 245 
pounds in April 1978, and 234 pounds at his June 1983 
separation examination, when he denied any frequent trouble 
sleeping.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against 
entitlement to service connection for sleep apnea syndrome.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened.  

Entitlement to service connection for sleep apnea syndrome is 
granted.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining 
additional VA medical records.  The November 1990 application 
for service connection states that the veteran was treated 
for hypertension at a VA facility since 1984.  Since 
September 1996, the RO has requested and obtained the 
veteran's January 1995 to February 1999 VA medical records.  
The record does not show that VA medical records from 1984 to 
December 1994 and since February 1999 have been obtained or 
confirmed as unavailable.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Full compliance with the duty to assist includes 
VA's assistance in obtaining relevant records from physicians 
when the veteran has provided concrete data as to time, place 
and identity.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  A VA examination is necessary 
because service medical records show that the veteran gained 
a great deal of weight in service and because he has alleged 
that many doctors, including the February 1999 VA examiner, 
opined that hypertension was incurred in service due to his 
weight gain.  Although the February 1999 VA examiner related 
sleep apnea syndrome to weight gain in service in 1983, it is 
unclear whether the same examiner related hypertension to the 
same weight gain in service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hypertension since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including VA medical records 
from 1984 to December 1994 and since 
February 1999, which have not previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's 
hypertension condition, if any, and the 
data required for medical classification; 
b) whether it is as likely as not that 
current hypertension is related to weight 
gain in service or any other in-service 
event; and c) whether it is as likely as 
not that hypertension preexisted service 
and was aggravated in active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for hypertension based 
on the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

